PER CURIAM:
Defendant appellant appealed from a decision of the district court which dismissed his appeal from a default judgment rendered in the magistrate court on June 11, 1982. Appellant’s appeal was filed on August 12,1982, some sixty-two days after the entry of the default judgment in the magistrate court. The district court dismissed the appeal by order filed on November 8, 1982. Appellant, proceeding pro se, filed a notice of appeal to this Court on December 3, 1982, appealing from the order of dismissal entered by the district court on November 8, 1982.
Respondent has moved to dismiss the appeal, asserting that since the appeal from the judgment entered in the magistrate court to the district court was not timely filed, this appeal should be dismissed. However, appellant’s appeal to this Court from the order of the district court dismissing his appeal from the magistrate court was timely filed, and therefore the appeal in this Court is not subject to dismissal, and respondent’s motion to dismiss is denied.
Nevertheless, from the record it appears uncontroverted that no timely appeal was taken from the judgment entered in the magistrate court on June 11, 1982, and the district court’s order filed on November 8, 1982, dismissing the appeal from the magistrate division was correct. Therefore, there is no merit to this appeal. Accordingly, the judgment of the district court is summarily affirmed. I.A.R. 44.
Affirmed. Costs and attorney fees to respondent.